



Exhibit 10.1


Apollo Endosurgery, Inc.
2017 Bonus Plan
 
Effective: January 1, 2017
 


  1. Purpose


The Apollo Endosurgery, Inc. (the “Company”) 2017 Bonus Plan (the “Bonus Plan”)
is designed to provide annual compensation to individuals who make important
contributions to the success of the Company during a Bonus Plan Year. The Bonus
Plan is intended to provide individuals with incentives and rewards for
outstanding performance and to enhance the ability of the Company to attract and
retain talented individuals. The overarching intent in setting and achieving the
goals is to build long-term stockholder value.
 
2. Bonus Plan Year


The Company’s fiscal year (which runs from January 1 through December 31 each
year) will be the Bonus Plan Year.
3. Eligibility


All Company employees, whether full-time or part-time, including the Company’s
named executive officers and other executive officers, are eligible to
participate in the Plan (each a “Participant”). Temporary employees, independent
contractors and field sales employees are not eligible to participate. Employees
hired on or before October 1st of the Bonus Plan Year are eligible to
participate, however, any bonus awarded to such an employee shall be prorated
based on the length of their employment during the Bonus Plan Year.
 
Participants who are otherwise eligible for participation in the Bonus Plan may
not earn a bonus for the Bonus Plan Year then in effect if their employment with
the Company terminates for any reason prior to the date on which the Board
approves the Bonus Payment (as defined below) for the Participant, which for the
2017 Bonus Plan Year is expected to be sometime between January 1, 2018 and
March 30, 2018.
 
4. Bonus Payments and Determinations


Each eligible Participant will be assigned a target bonus amount determined at
the discretion of the Board of Directors of the Company (the “Board”) which will
be stated as a percentage of the Participant’s base salary (the “Target Bonus”).
 
Each Participant’s Target Bonus will be comprised of an amount determined based
upon the achievement by the Company of financial performance targets as approved
by the Board (the “Corporate Component”) as well as an amount determined based
upon achievement of certain individual performance objectives as determined by
each Participant’s direct supervisor and as set forth on an Individual
Performance Plan (the “Individual Component”).  


Each Participant’s Target Bonus will be based upon the achievement by the
Company of certain financial performance targets as determined by the Board upon
the recommendation of the Compensation Committee, adjusted upward or downward to
the extent that the Company exceeds or does not meet such targets. Both the
Individual Component and the Corporate Component will be conditioned upon the
Company achieving certain minimum percentage thresholds of the targets
determined by the Board. The funding of the Bonus Plan will be in two pools, one
for each of the Individual Component and the Corporate Component, and will scale
upward in each case to the extent that the Company exceeds the minimum
percentages of the financial performance targets. All payments made pursuant to
this Bonus Plan may be paid in cash or equity, as determined in the sole
discretion of the Board.
 
The Board will determine (in its sole and absolute discretion) what percentage
of the corporate goals have been achieved, and subject to the limitations set
forth in this Bonus Plan, award the corresponding percentage of the Corporate
Component.  Each Participant’s direct supervisor will recommend to the Board,
and the Board will determine (in its sole and absolute discretion) what
percentage of the Participant’s individual performance objectives have been
achieved and subject to the limitations set forth in this Bonus Plan, award the
corresponding percentage of the Individual Component. Such awards, upon final
determination, shall together be the “Bonus Payment.” 
 





--------------------------------------------------------------------------------





The Board retains the discretion to adjust all Bonus Payments based upon any
other factors determined by the Board to be relevant.  Bonus Payments may be
increased, in the sole discretion of the Board. Further, the Board will
determine (in its sole and absolute discretion), upon consideration of such
financial and market indicators or conditions it may deem relevant at the time
of the determination of bonus awards, whether funding the Bonus Plan, in whole
or in part, shall be in the best interests of the Company.
A Bonus Payment, if any, are deemed earned as of the date on which the Board
approves the Bonus Payment for the Participant, which for the 2017 Bonus Plan
Year is expected to be sometime between January 1, 2018 and March 30, 2018. As
set forth in Section 3, Participants must be employed on the date Bonus Payments
are deemed earned to receive a Bonus Payment for that Bonus Plan Year.
Accordingly, any Participant whose employment terminates (for any reason) during
the Bonus Plan Year and prior to the date on which the Board approves the Bonus
Payment for such Participant will not be eligible for, and will not receive, a
bonus for that Bonus Plan Year (including any partial or prorated bonus).  


5. Payment of Awards


Any Bonus Payment is expected to be paid no later than thirty days after Board
approval of the Bonus Payment for the Bonus Plan Year. All Bonus Payments shall
be subject to standard deductions and tax withholdings. 
6. Miscellaneous
This Bonus Plan may be amended, modified or terminated at any time by the
Board. It does not confer any rights upon a Participant to remain in service
with the Company for any specific duration or otherwise restrict in any way the
rights of the Company to terminate a Participant’s service with the Company for
any reason, with or without cause or advance notice. 
This Bonus Plan contains the entire agreement between the Company and its
Participants on this subject, and supersedes all prior bonus compensation plans
or programs of the Company and all other previous oral or written statements
regarding any such bonus compensation programs or bonus plans.
This Bonus Plan shall be governed by and construed under the laws of the State
of Delaware.





